       Case 1:19-cv-09530-PAE-RWL Document 1 Filed 10/15/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JULIE DERMANSKY,

                                Plaintiff,                    Docket No. 1:19-cv-9530

        - against -                                           JURY TRIAL DEMANDED

 VERIZON MEDIA LLC

                                Defendant.


                                          COMPLAINT

       Plaintiff Julie Dermansky (“Dermansky” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Verizon Media LLC (“Verizon” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a Donald Trump rally in Alabama, owned and registered by

Dermansky, a professional photographer. Accordingly, Dermansky seeks monetary relief under

the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant transacts

business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
       Case 1:19-cv-09530-PAE-RWL Document 1 Filed 10/15/19 Page 2 of 4




                                             PARTIES

       5.      Dermansky is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at 2357 Cours

Carson Street, Mandeville, Louisiana 70448.

       6.      Upon information and belief, Verizon is a foreign limited liability company duly

organized and existing under the laws of the State of Delaware with a place of business at 770

Broadway, New York, New York 10003. At all times material, hereto, Verizon has owned and

operated a website at the URL: www.Yahoo.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Dermansky photographed a Donald Trump rally in Alabama (the “Photograph”).

A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Dermansky is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-000-285.

       B.      Defendant’s Infringing Activities

       10.     Verizon ran the Photograph on the Website. See:

https://www.yahoo.com/lifestyle/8-im%C3%A1genes-virales-2016-resultaron-slideshow-wp-

203518125/photo-p-hagamos-am-rica-grande-photo-203518010.html. A screenshot of the

Photograph on the Website is attached hereto as Exhibit B.

       11.     Verizon did not license the Photograph from Plaintiff for its Website, nor did

Verizon have Plaintiff’s permission or consent to publish the Photograph on its Website.
       Case 1:19-cv-09530-PAE-RWL Document 1 Filed 10/15/19 Page 3 of 4




                               CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST VERIZON)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     Verizon infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Verizon is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by Verizon have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.     Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Verizon be adjudged to have infringed upon Plaintiff’s copyrights

               in the Photograph in violation of 17 U.S.C §§ 106 and 501;
       Case 1:19-cv-09530-PAE-RWL Document 1 Filed 10/15/19 Page 4 of 4




       2.     Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       October 15, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff Julie Dermansky
